IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-66,482-01 AND WR-66,482-02


EX PARTE JEFFREY PAUL HALE, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. C-4-007563-0742187-A AND C-4-007564-0742190-A 

IN CRIMINAL DISTRICT COURT NO. 4 FROM TARRANT COUNTY


 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts
of indecency with a child and one count of aggravated sexual assault of a child and sentenced to ten
years' confinement on the indecency counts and 40 years' confinement on the aggravated sexual
assault count.  The Second Court of Appeals affirmed his convictions. Hale v. State, Nos. 02-02-00159/160-CR (Tex. App- Fort Worth, 2005, pet. ref'd) (not designated for publication). 
	Applicant contends that his appellate counsel rendered ineffective assistance because inter alia
counsel failed to raise the issue that the jury charges were fundamentally defective in authorizing
convictions on non-unanimous jury verdicts on direct appeal.  
	Applicant has alleged facts that, if true, might entitle him to relief.  Strickland v. Washington,
466 U.S. 608 (1984); Ex parte Lemke, 13 S.W.3d 791,795-96 (Tex. Crim. App. 2000).  The trial
court has entered findings of fact and conclusions of law.  After an initial review of the record, we
have determined that a copy of the trial record is needed to evaluate the merits of Applicant's claims. 
	These applications will be held in abeyance until the trial court has forwarded the trial record. 
A supplemental transcript containing the trial record shall be returned to this Court within 120 days
of the date of this order.  Any extensions of time shall be obtained from this Court. 



Filed:   September 26, 2007
Do not publish